                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK
                                Long Island Federal Courthouse
                                      814 Federal Plaza
                                Central Islip, NY 11722-4451
                                       (631) 712-5730

BEFORE:        ARLENE R. LINDSAY                     DATE: 6/1/2020
               United States Magistrate Judge
                                                     TIME: 2:30 p.m.

DOCKET NO: 18-3662 (RRM)


CASE: Goldman v. Reddington


     INITIAL CONFERENCE
    STATUS CONFERENCE
    SCHEDULING CONFERENCE                              BY TELEPHONE X
    SETTLEMENT CONFERENCE
    FINAL CONFERENCE
 X MOTION HEARING
       APPEARANCES:
               FOR PLAINTIFF:                 FOR DEFENDANT:                 FOR MOVANT:
               Seth Zuckerman                 Sandra Musumeci                David DeBruin
                                                                             Lauren Hartz


The following rulings were made:
          A conference was held at which the court ruled that the documents contained within Doc
entry [62] should be unsealed with the exception of a single N.D.N.Y. index reference contained
therein. To facilitate this process the movant, Syracuse University, shall file a duplicate set of
documents and attachments with the exception that the N.D.N.Y. index reference may be redacted
at this time. This determination will be revisited after a decision by the N.D.N.Y. on the question
whether the plaintiff may proceed as a John Doe. For the reasons stated on the record the
application to limit plaintiff to one deposition is denied.



                                      SO ORDERED:
                                        ___________/s/____________
